STATEMENT OF ADDITIONAL INFORMATION December 1, 2014, as revised or amended, February 1, 2015, February 27, 2015, March 9, 2015, April 1, 2015, May 1, 2015, June 1, 2015, July 1, 2015, July 31, 2015, September 1, 2015, and October 1, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date CitizensSelect Funds CSF April 30 th September 1 st CitizensSelect Prime Money Market Fund CSPMMF Class A/CZAXX Class B/CZBXX Class C/CZCXX Class D/CZDXX CitizensSelect Treasury Money Market Fund CSTMMF Class A/CEAXX Class B/CEBXX Class C/CECXX Class D/CEDXX Dreyfus Cash Management DCM Administrative/ DACXX January 31 st June 1 st Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/ DAGXX January 31 st June 1 st Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX Dreyfus Government Prime Cash Management DGPCM Administrative/ DAPXX January 31 st June 1 st Agency/DRPXX Institutional/DIPXX Investor/DVPXX Participant/DGPXX GRP1-SAI-1015 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30 th September 1 st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31 st July 31 st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31 st July 31 st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31 st May 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Treasury and Agency Cash Advantage Fund DITACAF Institutional/DNSXX December 31 st May 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Treasury Prime Cash Advantage Fund DITPCAF Institutional/DUPXX December 31 st May 1 st Hamilton/DHMXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31 st December 1 st Class I/DIASX Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31 st December 1 st Class C/DTECX Class I/DITIX Class Y/DITYX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31 st December 1 st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31 st May 1 st Class 2/DLATX May 1 st Class Z/DLZXX July 1 st Dreyfus Municipal Cash Management Plus DMCMP Administrative/ DAMXX January 31 st June 1 st Agency/DRAXX Institutional/DIMXX Investor/DVMXX Participant/DMPXX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus New York Municipal Cash Management DNYMCM Administrative/ DAYXX January 31 st June 1 st Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30 th February 1 st Class C/DLDCX Class I/DLDRX Class Y/DLDYX September 1 st Dreyfus Strategic Beta Emerging Markets Equity Fund DSBEMEF Class A/DOFAX October 31 st February 27 th Class C/DOFCX Class I/DOFIX Class Y/DOFYX Dreyfus Strategic Beta Global Equity Fund DSBGEF Class A/DBGAX October 31 st February 27 th Class C/DBGCX Class I/DBGIX Class Y/DBGYX Dreyfus Strategic Beta U.S. Equity Fund DSBUSEF Class A/DOUAX October 31 st February 27 th Class C/DOUCX Class I/DOUIX Class Y/DOUYX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31 st July 31 st Class D/DSIBX Class I/DIMIX Class Y/DMYBX Dreyfus Short Duration Bond Fund SDBF Class D/DSDDX November 30 th April 1 st Class I/DSIDX Class Y/DSYDX Class Z/DSIGX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus Tax Exempt Cash Management DTECM Administrative/ DEAXX January 31 st June 1 st Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus California AMT-Free Municipal Cash Management DCAAMT Administrative/ DFAXX January 31 st June 1 st Institutional/DIIXX Investor/DAIXX Participant/DFPXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/ DTAXX January 31 st June 1 st Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Select/DTSXX Service/DSRXX Dreyfus Treasury Prime Cash Management DTPCM Administrative/ DARXX January 31 st June 1 st Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX The Dreyfus Fund Incorporated DF DREVX December 31 st May 1 st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31 st October 1 st Class C/DTCCX Class I/DRTCX Class Z/DRTHX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended July 31 st and September 30 th , "last fiscal year" means the fiscal year ended in 2014. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-7 Board Members' and Officers' Fund Share Ownership I-7 Board Members' Compensation I-8 OFFICERS I-11 CERTAIN PORTFOLIO MANAGER INFORMATION I-13 MANAGER'S COMPENSATION I-16 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-17 OFFERING PRICE I-22 RATINGS OF MUNICIPAL OBLIGATIONS I-22 RATINGS OF MUNICIPAL BONDS I-23 RATINGS OF CORPORATE DEBT SECURITIES I-23 SECURITIES OF REGULAR BROKERS OR DEALERS I-24 COMMISSIONS I-26 PORTFOLIO TURNOVER VARIATION I-30 SHARE OWNERSHIP I-31 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-2 Dreyfus TeleTransfer Privilege II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 Right of Accumulation II-4 HOW TO REDEEM SHARES II-4 Wire Redemption Privilege II-5 SHAREHOLDER SERVICES Fund Exchanges II-7 Dreyfus Auto-Exchange Privilege II-7 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-8 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-12 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-24 Fundamental Policies II-24 Nonfundamental Policies II-35 Policies Related to Fund Names II-39 DIVIDENDS AND DISTRIBUTIONS II-41 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-42 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-44 ADMINISTRATIVE SERVICES PLAN II-45 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-46 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-47 California II-47 General Information II-47 Economy II-47 Population II-47 State Indebtedness and Other Obligations II-47 General Obligation Bonds II-47 Commercial Paper Program II-48 Bank Arrangements II-48 Lease-Revenue Debt II-48 Non-Recourse Debt II-48 Build America Bonds II-48 Economic Recovery Bonds II-49 Tobacco Settlement Revenue Bonds II-49 Future Issuance Plans II-49 Cash Flow Borrowings and Management II-49 Ratings II-50 State Funds and Expenditures II-50 The Budget and Appropriations Process II-50 The State General Fund II-50 The Special Fund for Economic Uncertainties II-50 The Budget Stabilization Account II-51 Inter-Fund Borrowings II-51 State Expenditures II-51 State Appropriations Limit II-51 Pension Trusts II-51 Health and Human Services II-52 Health Care II-52 Unemployment Insurance II-53 Local Governments II-53 Proposition 98 II-54 Constraints on the Budget Process II-54 Tax Revenues II-55 Special Fund Revenues II-55 State Economy and Finances II-55 Fiscal Year 2014-2015 Budget II-56 Fiscal Year 2015-16 Budget II-56 Litigation II-57 Action Challenging Cap and Trade Program Auctions II-57 Actions Challenging School Financing II-57 Actions Challenging Statutes Which Reformed California Redevelopment Law II-57 Tax Refund Cases II-58 Environmental Matters II-58 Escheated Property Claims II-58 Action Seeking Damages for Alleged Violations of Privacy Rights II-58 Action Regarding Special Education II-59 Actions Seeking Medi-Cal Reimbursements and Fees II-59 Prison Healthcare Reform II-59 High-Speed Rail Litigation II-59 Actions Regarding State Mandates 0 New York 0 Economic Trends 0 U.S. Economy 0 State Economy 1 The City of New York 1 Other Localities 1 Special Considerations 1 State Finances 3 Prior Fiscal Year Results 3 Fiscal Year 2015-16 Enacted Budget Financial Plan 4 Cash Position 5 State Indebtedness General 5 Limitations on State-Supported Debt 5 State-Supported Debt 6 Ratings 6 Fiscal Year 2015-16 State Supported Borrowing Plan 6 Pension and Retirement Systems 7 Litigation and Arbitration—General 8 Real Property Claims 8 Tobacco Master Settlement Agreement 9 Arbitration Related to Tobacco Master Settlement Agreement 9 West Valley Litigation II-70 Medicaid Nursing Home Rate Methodology II-71 School Aid II-71 Sales Tax II-72 Insurance Department Assessments II-72 Canal System Financing II-73 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes I Converting Shares I Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Dreyfus Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-42 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-46 MLP Common Units III-46 MLP Subordinated Units III-47 MLP Convertible Subordinated Units III-47 MLP Preferred Units III-47 MLP General Partner Interests III-47 MLP Debt Securities III-48 Equity and Debt Securities Issued by Affiliates of MLPs III-48 MLP I-Shares III-48 PIPEs III-48 Derivatives III-48 Futures Transactions III-51 Options III-52 Swap Transactions III-53 Contracts for Difference III-55 Credit Linked Securities III-55 Credit Derivatives III-55 Structured Securities and Hybrid Instruments III-56 Exchange-Linked Notes III-56 Participation Notes III-57 Custodial Receipts III-57 Combined Transactions III-57 Future Developments III-57 Foreign Currency Transactions III-58 Commodities III-59 Short-Selling III-59 Lending Portfolio Securities I0 Borrowing Money I0 Borrowing Money for Leverage I0 Reverse Repurchase Agreements I0 Forward Commitments I1 Forward Roll Transactions I1 Illiquid Securities I1 Illiquid Securities Generally I1 Section 4(2) Paper and Rule 144A Securities I2 Non-Diversified Status I2 Cyber Security Risk I2 Investments in the Technology Sector I3 Investments in the Real Estate Sector I3 Investments in the Infrastructure Sector I3 Investments in the Natural Resources Sector I4 Money Market Funds I4 Ratings of Securities I4 Treasury Securities I5 U.S. Government Securities I5 Repurchase Agreements I5 Bank Obligations I6 Bank Securities I7 Floating and Variable Rate Obligations I7 Participation Interests I7 Asset-Backed Securities I7 Commercial Paper I7 Investment Companies I8 Foreign Securities I8 Municipal Securities I8 Derivative Products I8 Stand-By Commitments I8 Taxable Investments (municipal or other tax-exempt funds only) I8 Illiquid Securities I8 Borrowing Money I9 Reverse Repurchase Agreements I9 Forward Commitments I9 Interfund Borrowing and Lending Program I9 Lending Portfolio Securities I9 RATING CATEGORIES I9 S&P I9 Long-Term Issue Credit Ratings III-70 Short-Term Issue Credit Ratings III-71 Municipal Short-Term Note Ratings Definitions III-71 Moody's III-71 Long-Term Obligation Ratings and Definitions III-71 Short-Term Ratings III-72 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-72 Fitch III-73 Corporate Finance Obligations — Long-Term Rating Scales III-73 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-74 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-75 DBRS III-75 Long Term Obligations III-75 Commercial Paper and Short Term Debt III-76 ADDITIONAL INFORMATION ABOUT THE BOARD III-76 Boards' Oversight Role in Management III-76 Board Composition and Leadership Structure III-77 Additional Information About the Boards and Their Committees III-77 MANAGEMENT ARRANGEMENTS III-78 The Manager III-78 Sub-Advisers III-78 Portfolio Allocation Manager III-79 Portfolio Managers and Portfolio Manager Compensation III-79 Certain Conflicts of Interest with Other Accounts III-86 Code of Ethics III-87 Distributor III-87 Transfer and Dividend Disbursing Agent and Custodian III-88 Annual Anti-Money Laundering Program Review III-89 Funds' Compliance Policies and Procedures III-89 Escheatment III-89 DETERMINATION OF NAV III-89 Valuation of Portfolio Securities (funds other than money market funds) III-89 Valuation of Portfolio Securities (money market funds only) III-90 Calculation of NAV III-91 Expense Allocations III-91 NYSE and Transfer Agent Closings III-91 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-91 Funds other than Money Market Funds III-91 Money Market Funds III-92 TAXATION III-92 Taxation of the Funds (Funds other than the MLP Fund) III-92 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-94 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-95 PFICs III-96 Non-U.S. Taxes (Funds other than the MLP Fund) III-97 Foreign Currency Transactions III-97 Financial Products III-97 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-98 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-98 Inflation-Indexed Treasury Securities III-98 Certain Higher-Risk and High Yield Securities III-98 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-98 Investing in Mortgage Entities (Funds other than the MLP Fund) III-99 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-100 Backup Withholding III-100 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-100 Federal Income Taxation of the MLP Fund III-101 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-102 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-103 The Hiring Incentives to Restore Employment Act III-104 Possible Legislative Changes III-105 Other Tax Matters III-105 PORTFOLIO TRANSACTIONS III-105 Trading the Funds' Portfolio Securities III-106 Soft Dollars III-108 IPO Allocations III-109 Disclosure of Portfolio Holdings III-109 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-110 Proxy Voting By Dreyfus III-110 Summary of BNY Mellon's Proxy Voting Guidelines III-111 Voting Proxies of Designated BHCs III-118 Summary of the ISS Guidelines III-119 ISS Global Voting Principles III-119 Accountability III-119 Stewardship III-119 Independence III-120 Transparency III-120 Regional Policy and Principles – Americas III-120 Regional Policy and Principles – Europe, Middle East and Africa III-124 Regional Policy and Principles – Asia-Pacific III-125 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-130 Massachusetts Business Trusts III-130 Fund Shares and Voting Rights III-130 GLOSSARY III-130 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011 – present) Managing Director, Morgan Stanley Investment Management (1993 – 2010) Annaly Capital Management, Inc., Director (2014-present) Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts – present) Chairman of the Avery Fisher Artist Program – Commissioner, NYC Planning Commission – Movado Group, Inc., Director (2003 - present) I-1 Robin A. Melvin 1963 Board Member Co-Chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self- sufficiency of youth from disadvantaged circumstances – N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993 – present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) 1 Each of the Independent Board Members serves on the boards' audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. I-2 Interested Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years J. Charles Cardona ¹ Board Member President and a Director of the Manager (2008 – present) Chairman of the Distributor (2013 – present; previously, Executive Vice President, 1997 – President of Dreyfus Institutional Services Division N/A Gordon J. Davis ² Board Member Partner in the law firm of Venable LLP – present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 – Consolidated Edison, Inc., a utility company, Director (1997 - 2014) The Phoenix Companies, Inc., a life insurance company, Director (2000 - 2014) Isabel P. Dunst ³ Board Member Of Counsel to the law firm of Hogan Lovells LLP (2015 – present; previously, Partner in the firm) N/A 1 Mr. Cardona is deemed to be an Interested Board Member of all of the funds because of his positions with the Manager and its affiliates. Mr. Cardona does not serve on the boards' audit, nominating, compensation or litigation committees. 2 Mr. Davis is deemed to be an Interested Board Member of DF, DIGF, DLA and DTCF as a result of his affiliation with Venable LLP, which provides legal services to these funds. Mr. Davis does not serve on the audit, nominating, compensation or litigation committees of the boards of DF, DIGF, DLA and DTCF. 3 Ms. Dunst is deemed to be an Interested Board Member of all of the funds because, until January 1, 2015, she was a partner of Hogan Lovells LLP, a law firm which provides legal services to BNY Mellon and certain of its affiliates, but not the Manager or the funds. Ms. Dunst is not involved in these representations. Ms. Dunst does not serve on the boards' audit, nominating, compensation or litigation committees. I-3 The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis Isabel P. Dunst CSF 2002 2015 2013 2014 2014 2013 2014 2013 2014 DCM 1995 2015 2014 2010 2010 2007 2014 2014 1991 DGCMF 1995 2015 2014 2010 2010 2007 2014 2014 1991 ICAF 2002 2015 2009 2014 2014 2009 2014 2012 2014 IPMMF 1997 2015 2009 2014 2014 2009 2014 2012 2014 IRF 2008 2015 2009 2014 2014 2009 2014 2012 2014 DIGF 1995 2015 2009 2014 2014 2009 2014 2012 2014 DLA 1995 2015 2009 2014 2014 2009 2014 2012 2014 DMCMP 1995 2015 2014 2010 2010 2007 2014 2014 1991 DNYMCM 1995 2015 2014 2010 2010 2007 2014 2014 1991 DOF 2000 2015 2009 2014 2014 2009 2014 2012 2014 PSIMBF 1995 2015 2009 2014 2014 2009 2014 2012 2014 SDBF 1995 2015 2009 2014 2014 2009 2014 2012 2014 DTECMF 1995 2015 2014 2010 2010 2007 2014 2014 1991 DTACM 1995 2015 2014 2010 2010 2007 2014 2014 1991 DTPCM 1995 2015 2014 2010 2010 2007 2014 2014 1991 DF 1995 2015 2009 2014 2014 2009 2014 2012 2014 DTCF 1995 2015 2009 2014 2014 2009 2014 2012 2014 Each board member, except for Ms. Bovich and Mr. Cardona, has been a Dreyfus Family of Funds board member for over fifteen years. Ms. Bovich has been in the asset management business for 40 years, and Mr. Cardona has been an employee of Dreyfus for over 30 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. I-4 Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College's endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served as President of Lincoln Center for the Performing Arts and Chairman of the Avery Fisher Artist Program; he is now President Emeritus of Lincoln Center for the Performing Arts. · Robin A. Melvin – Since 2014, Ms. Melvin has served as a Co-Chairman of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc. (emeritus), Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently I-5 serves on the board of Blue Cross Blue Shield of Massachusetts. She has also served on the boards of several public companies and charitable organizations, including serving as chair of the advisory board of PepsiCo African-American. Interested Board Members · J. Charles Cardona – Mr. Cardona is the President and a Director of Dreyfus and the Chief Executive Officer of BNY Mellon Cash Investment Strategies, a division of Dreyfus. Mr. Cardona is an Executive Vice President of the Distributor. He also serves as President of the Institutional Services Division of the Distributor. He joined the Institutional Services Division in 1985 with management responsibility for all Institutional Operations and Client Service units. Prior to joining the Institutional Services Division, he served as Assistant Director of Sales and Services in Dreyfus Retail Division of the Distributor, which he joined in 1981. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations. Prior to joining the firm in 2012, Mr. Davis was a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012. Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). He also served as a Director of Consolidated Edison, Inc., a utility company, and The Phoenix Companies, Inc., a life insurance company. · Isabel P. Dunst – Ms. Dunst has been practicing law for almost 40 years. Half of her career was spent at the U.S. Department of Health and Human Services, including serving as the Deputy General Counsel, the senior career legal position. Ms. Dunst currently is Of Counsel to Hogan Lovells LLP, a Washington based international law firm, which she joined in 1990. Ms. Dunst was a partner of the firm for approximately 20 years. Ms. Dunst currently serves on the Board of Governors of Hebrew Union College – Jewish Institute of Religion. I-6 Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing CSF 4 1 1 0 0 DCM 4 1 1 0 0 DGCMF 4 1 1 0 0 ICAF 4 1 1 0 0 IPMMF 4 1 1 0 0 IRF 4 1 1 0 0 DIGF 4 1 1 0 0 DLA 4 1 1 0 0 DMCMP 4 1 1 0 0 DNYMCM 4 1 1 0 0 DOF 4 1 1 0 0 PSIMBF 4 1 1 0 0 SDBF 4 1 1 0 0 DTECMF 4 1 1 0 0 DTACM 4 1 1 0 0 DTPCM 4 1 1 0 0 DF 4 1 1 0 0 DTCF 4 1 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2014. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis Isabel P. Dunst J. Charles Cardona CSF None None None None None None None None None DCM None None None None None None None None None DGCM None None None None None None None None None DGPCM None None None None None None None None None DICAF None None None None None None None None None DIPMMF None None None None None None None None None DIPPMMF None None None None None None None None None DIRMF None None None None None None None None None DITACAF None None None None None None None None None DITPCAF None None None None None None None None None DIASF None None None None None None None None None DITIF None None None None None None None None None DSTIF None None None None None None None None None DLA None None None None None None None None None DMCMP None None None None None None None None None DNYMCM None None None None None None None None None I-7 Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis Isabel P. Dunst J. Charles Cardona DNRF None None None None None None None None None DSBEMEF None None None None None None None None None DSBGEF None None None None None None None None None DSBUSEF None None None None None None None None None DSIMBF None None None None None None None None None SDBF None None None None None None None None None DTECM None None None None None None None None None DCAAMT None None None None None None None None None DTACM None None None None None None None None None DTPCM None None None None None None None None None DF None None $1-$10,000 None None None None None None DTCF None None None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 None Over $100,000 Over $100,000 $50,000-$100,000 $50,000-$100,000 $50,001-$100,000 None Over $100,000 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2014, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. Mr. Cardona receives no compensation from the funds for serving as a board member. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2014, were as follows: I-8 Independent Board Members Fund Joseph S. DiMartino* Francine J. Bovich** Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley CSF $307 $18 $246 $246 $246 $246 DCM $17,181 N/A $13,744 $13,744 $13,744 $13,744 DGCMF $14,279 N/A $11,423 $11,423 $11,423 $11,423 ICAF $17,405 N/A $13,924 $13,924 $13,924 $13,924 IPMMF $4,560 N/A $3,680 $3,680 $3,680 $3,680 IRF $3,197.38 N/A $2,558 $2,558 $5,558 $2,558 DIGF $36,470 N/A $29,176 $29,579 $29,579 $29,102 DLA $522 N/A $417 $417 $417 $417 DMCMP $192 N/A $153 $153 $153 $153 DNYMCM $278 N/A $223 $223 $223 $223 DOF $1,507 N/A $1,206 $1,266 $1,266 $1,206 PSIMBF $14,520 N/A $11,616 $12,013 $12,013 $11,616 SDBF $4,638 N/A $3,710 $3,913 $3,913 $3,710 DTECMF $1,758 N/A $1,406 $1,406 $1,406 $1,406 DTACM $11,840 N/A $9,472 $9,472 $9,472 $9,472 DTPCM $23,170 N/A $18,536 $18,536 $18,536 $18,536 DF $55,470 N/A $44,376 $47,063 $47,063 $44,375 DTCF $12,172 $733 $9,738 $9,939 $9,939 $9,738 Total compensation from the funds and fund complex (***) $1,107,813 $328,000 $405,750 $709,500 $429,000 $429,750 I-9 Interested Board Members Emeritus Board Members Fund J. Charles Cardona Gordon J. Davis Isabel P. Dunst Clifford L. Alexander Whitney I. Gerard George L. Perry Philip Toia 1 CSF N/A $246 $246 $5,039 $179 $39 $39 DCM N/A $13,744 $13,744 $2,310 $12,523 $2,310 $6,654 DGCMF N/A $11,423 $11,423 $1,884 $10,382 $1,884 $5,572 ICAF N/A $13,924 $13,924 $31,718 $9,596 $31,718 $2,345 IPMMF N/A $3,680 $3,680 $8,942 $2,885 $8,942 $685 IRF N/A $2,558 2,558 $5,564 $19,686 $19,686 $441 DIGF N/A $29,190 $29,579 $7,492 $29,176 $8,263 $5,048 DLA N/A $417 $417 $8,806 $381 $8,897 $70 DMCMP N/A $153 $153 $26 $140 $26 $74 DNYMCM N/A $223 $223 $40 $205 $40 $107 DOF N/A $1,206 $1,266 $230 $1,206 $249 $170 PSIMBF N/A $11,616 $12,013 $2,448 $9,267 $2,448 $1,962 SDBF N/A $3,710 $3,913 $811 $3,534 $849 $660 DTECMF N/A $1,406 $1,406 $238 $1,278 $238 $683 DTACM N/A $9,472 $9,472 $1,558 $8,551 $1,558 $4,610 DTPCM N/A $18,536 $18,536 $3,070 $16,819 $3,070 $8,926 DF N/A $44,376 $47,063 $8,805 $40,169 $967 $7,189 DTCF N/A $9,738 $9,939 $1,951 $6,660 $1,951 $1,582 Total compensation from the funds and fund complex (***) N/A $358,250 $253,000 $158,750 $230,285 $92,806 $150,750 * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. **
